Case 3:17-cv-00209-BRM-LHG Document 203 Filed 08/24/20 Page 1 of 2 PageID: 7364



 Michael R. Griffinger, Esq.
 Brian J. McMahon, Esq.
 Samuel I. Portnoy, Esq.
 GIBBONS P.C.
 One Gateway Center
 Newark, NJ 07102-5310
 Tel.: (973) 596-4500
 Fax: (973) 596-0545

  James P. Rouhandeh, Esq.
  (admitted pro hac vice)                            Neal A. Potischman, Esq.
  David B. Toscano, Esq.                             (admitted pro hac vice)
  (admitted pro hac vice)
  Patrick W. Blakemore, Esq.                         DAVIS, POLK & WARDWELL LLP
  (admitted pro hac vice)                            1600 El Camino Real
                                                     Menlo Park, California, 94025
  DAVIS, POLK & WARDWELL LLP
  450 Lexington Avenue
  New York, New York, 10017

 Attorneys for Defendants Novo
 Nordisk A/S, Lars Rebien Sørensen,
 Jesper Brandgaard, and Jakob Riis

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



  IN RE NOVO NORDISK SECURITIES                                Master File No. 3:17-cv-209
  LITIGATION                                                   (BRM) (LHG )

                                                               CLASS ACTION



               NOTICE OF WITHDRAWAL OF PRO HAC VICE COUNSEL

        PLEASE TAKE NOTICE that the appearance of Samantha J. Pfotenhauer, Esq. as pro

 hac vice counsel for Defendant Novo Nordisk, Inc. in the above-captioned action is hereby

 withdrawn due to her departure from the law firm of Davis Polk and Wardwell LLP, and that her

 name should be removed from any service list, including any list for e-notification, maintained by

 the Clerk of the Court and the parties in this matter.
Case 3:17-cv-00209-BRM-LHG Document 203 Filed 08/24/20 Page 2 of 2 PageID: 7365




        The undersigned attorneys of the law firms of Gibbons P.C. and Davis Polk and Wardwell,

 will continue to serve as counsel for Defendants in this matter.

 Dated: August 24, 2020                      s/ Michael R. Griffinger
                                             Michael R. Griffinger, Esq.
                                             Brian J. McMahon, Esq.
                                             Samuel I. Portnoy, Esq.
                                             GIBBONS P.C.
                                             One Gateway Center
                                             Newark, NJ 07102-5310
                                             Tel.: (973) 596-4500
                                             Fax: (973) 596-0545

                                             James P. Rouhandeh, Esq.
                                             (admitted pro hac vice)
                                             David B. Toscano, Esq.
                                             (admitted pro hac vice)
                                             Patrick W. Blakemore, Esq.
                                             (admitted pro hac vice)
                                             DAVIS, POLK & WARDWELL LLP
                                             450 Lexington Avenue
                                             New York, New York, 10017

                                             Neal A. Potischman, Esq.
                                             (admitted pro hac vice)
                                             DAVIS, POLK & WARDWELL LLP
                                             1600 El Camino Real
                                             Menlo Park, California, 94025


                                             Attorneys for Defendants Novo
                                             Nordisk A/S, Lars Rebien Sørensen,
                                             Jesper Brandgaard, and Jakob Riis




                                                  2
